Exhibit 10.12
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered
into as of September 30, 2009, by and between FIDELITY NATIONAL INFORMATION
SERVICES, INC., a Georgia corporation (the “Company”), and GEORGE SCANLON (the
“Employee”) and is effective upon the occurrence of the Effective Date (as
defined in the Agreement and Plan of Merger, dated as of March 31, 2009, by and
among the Company, Cars Holdings, LLC and Metavante Technologies, Inc.). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
     1. Purpose and Release. This Agreement amends and restates, in its
entirety, the obligations of the parties under the Employment Agreement between
the Company and the Employee, dated as of May 1, 2008 (the “Prior Agreement”).
The purpose of this Agreement is to terminate all prior agreements between the
Company, and any of its affiliates, and the Employee relating to the subject
matter of this Agreement, to recognize the Employee’s significant contributions
to the overall financial performance and success of the Company, to acknowledge
the importance of the Employee’s continued services to the Company’s future
success, to assure the Company of the services of the Employee following the
Effective Date notwithstanding any rights the Employee may have to terminate
Prior Agreement, to protect the Company’s business interests through the
inclusion of restrictive covenants, and to provide a single, integrated document
which shall provide the basis for the Employee’s continued employment by the
Company. In consideration of the execution of this Agreement and the termination
of all such prior agreements, the parties each release all rights and claims
that they have, had or may have arising under such prior agreements, including
the Prior Agreement. In the event the Effective Date does not occur, this
Agreement shall be void ab initio and of no further force and effect.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ the Employee to serve as
Corporate Executive Vice President - Finance, or in such other capacity as may
be mutually agreed by the parties. The Employee accepts such continued
employment and agrees to undertake and discharge the duties, functions and
responsibilities set forth in Appendix A attached hereto and such other duties
and responsibilities as may be prescribed from time to time by the Chief
Financial Officer (the “CFO”), the Chief Executive Officer (the “CEO”) or the
Board of Directors of the Company (the “Board”). Except as expressly provided in
this Agreement, the Employee shall devote substantially all business time,
attention and effort to the performance of duties hereunder, and shall not
engage in any business, profession or occupation, for compensation or otherwise
without the express written consent of the CFO, CEO or Board, other than
personal, personal investment, charitable, or civic activities or other matters
that do not conflict with the Employee’s duties.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically

 



--------------------------------------------------------------------------------



 



for one (1) additional year on the first anniversary of the Effective Date and
for an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term at least two
hundred seventy (270) days before such extension would be effectuated.
     4. Salary. During the Employment Term, the Company shall pay the Employee a
base salary, before deducting all applicable withholdings, at an annual rate of
no less than $450,000 per year, payable at the time and in the manner dictated
by the Company’s standard payroll policies. Such minimum annual base salary may
be periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the CEO, Board or Compensation
Committee of the Board (the “Committee”) to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   equivalent or more beneficial medical and other insurance coverage (for
the Employee and any covered dependents) provided by the Company to executives
with the same corporate title (e.g., Corporate Executive Vice President);    
(b)   supplemental disability insurance sufficient to provide a benefit to the
Employee equal to two-thirds of the Employee’s pre-disability Annual Base
Salary, provided that such coverage is available in the market using traditional
standards of underwriting;     (c)   an annual incentive bonus opportunity under
the Company’s annual incentive plan (“Annual Bonus Plan”) for each calendar year
included in the Employment Term, with such opportunity to be earned based upon
attainment of performance objectives established by the Board or Committee
(“Annual Bonus”). The Employee’s target Annual Bonus under the Annual Bonus Plan
shall be no less than 150% of the Employee’s then current Annual Base Salary,
with a maximum of up to 300% of the Employee’s then current Annual Base Salary
(collectively, the target and maximum Annual Bonus are referred to as the
“Annual Bonus Opportunity”). The Employee’s Annual Bonus Opportunity may be
periodically reviewed and increased, but may not be decreased without the
Employee’s express written consent. If owed pursuant to the terms of the Annual
Bonus Plan, the Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Board or Committee determines otherwise, no Annual Bonus
shall be paid to the Employee unless the Employee is employed by the Company, or
an affiliate thereof, on the Annual Bonus payment date;

2



--------------------------------------------------------------------------------



 



  (d)   any award of restricted stock granted to the Employee prior to the
Effective Date shall vest and become free of any applicable forfeiture and
transfer restrictions as of the Effective Date;     (e)   on the Effective Date,
the Employee shall be awarded a cash retention bonus in an amount equal to
$3,000,000 (the “Retention Cash Award”), pursuant to the Employee’s Prior
Agreement as an inducement for Employee to enter into this Agreement and
continue his employment relationship with the Company; provided that, for the
avoidance of doubt, the Retention Cash Award shall not be taken into account in
computing any benefits under any plan, program or arrangement of the Company or
its affiliates and shall not be considered an “Annual Bonus”;     (f)  
eligibility to participate in the Company’s equity incentive plans; and     (g)
  all other benefits and incentive opportunities customarily made available to
executives with the same corporate title.

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods and holidays
consistent with the Employee’s position and in accordance with the Company’s
standard policies, or as the CFO, CEO, Board or Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under the
Company’s expense reimbursement policy.
     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection (a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice that indicates
the “Date of Termination” and, with respect to a termination due to “Cause”,
“Disability” or “Good Reason”, sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee’s Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.

3



--------------------------------------------------------------------------------



 



  (b)   Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the thirtieth (30th) day following the
date the Notice of Termination is given) or the date of the Employee’s death.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Employee experiences a “separation from service” within the meaning of
Code Section 409A (as defined in Section 26 of the Agreement), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination,” and
all references herein to a “termination of employment” (or words of similar
meaning) shall mean a “separation from service” within the meaning of Code
Section 409A.     (c)   No Waiver. The failure to set forth any fact or
circumstance in a Notice of Termination, which fact or circumstance was not
known to the party giving the Notice of Termination when the notice was given,
shall not constitute a waiver of the right to assert such fact or circumstance
in an attempt to enforce any right under or provision of this Agreement.     (d)
  Cause. For purposes of this Agreement, a termination of the Employee’s
employment for “Cause” means a termination of the Employee’s employment by the
Company based upon the Employee’s: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment or due to an action or inaction directed by the
Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by the Company that would otherwise constitute Good Reason);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty or moral turpitude; (iv) material breach of this
Agreement; (v) material breach of the Company’s business policies, accounting
practices or standards of ethics; or (vi) failure to materially cooperate with
or impeding an investigation authorized by the Board.     (e)   Disability. For
purposes of this Agreement, a termination of the Employee’s employment based
upon “Disability” means a termination of the Employee’s employment by the
Company based upon the Employee’s entitlement to long-term disability benefits
under the Company’s long-term disability plan or policy, as the case may be, as
in effect on the Date of Termination; provided, however, that if the Employee is
not a participant in the Company’s long-term disability plan or policy on the
Date of Termination, he shall still be considered terminated based upon
Disability if he would have been entitled to benefits under the Company’s
long-term disability plan or policy had he been a participant on his Date of
Termination.     (f)   Good Reason. For purposes of this Agreement, a
termination of the Employee’s employment for “Good Reason” means a termination
of the Employee’s employment by the Employee based upon the occurrence (without
the Employee’s express written consent) of any of the following:

4



--------------------------------------------------------------------------------



 



  (i)   a material adverse change in the Employee’s position or title, or a
material diminution in the Employee’s managerial authority, duties or
responsibilities or the conditions under which such duties or responsibilities
are performed (e.g., a material reduction in the number or scope of
department(s), functional group(s) or personnel over which the Employee has
managerial authority), in each case, as of immediately following the Effective
Date;     (ii)   a material adverse change in the position to whom the Employee
reports (e.g., CFO), or a material diminution in the managerial authority,
duties or responsibilities of the person in that position, in each case, as of
immediately following the Effective Date;     (iii)   a material change in the
geographic location of the Employee’s principal working location (currently, 601
Riverside Avenue, Jacksonville, Florida), which the Company has determined to be
a relocation of more than thirty-five (35) miles;     (iv)   a material
diminution in the Employee’s Annual Base Salary or Annual Bonus Opportunity; or
    (v)   a material breach by the Company of any of its obligations under this
Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) the
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of the Employee’s Notice of Termination (the
“Cure Period”). In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Employee’s Date
of Termination must occur, if at all, within one-hundred fifty (150) days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.

  9.   Obligations of Company Upon Termination.

  (a)   Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If the Employee’s
employment is terminated during the Employment Term by: (1) the Company for any
reason other than Cause, Death or Disability; or (2) the Employee for Good
Reason:

  (i)   The Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a

5



--------------------------------------------------------------------------------



 



      reasonable time following submission of all applicable documentation, any
expense reimbursement payments owed to the Employee for expenses incurred prior
to the Date of Termination; and (C) no later than March 15th of the year in
which the Date of Termination occurs, any earned but unpaid Annual Bonus
payments relating to the calendar year prior to the year in which the Date of
Termination occurs;

    (ii)   The Company shall pay the Employee no later than March 15th of the
calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by the Employee for the year in which the Date of Termination occurs,
ignoring any requirement under the Annual Bonus Plan that the Employee must be
employed on the payment date (using the Employee’s Annual Bonus Opportunity for
the prior year if no Annual Bonus Opportunity has been approved for the year in
which the Date of Termination occurs), multiplied by the percentage of the
calendar year completed before the Date of Termination;     (iii)   The Company
shall pay the Employee as soon as practicable, but not later than the
sixty-fifth (65th) day after the Date of Termination, a lump-sum payment equal
to 300% of the sum of: (A) the Employee’s Annual Base Salary in effect
immediately prior to the Date of Termination (disregarding any reduction in
Annual Base Salary to which the Employee did not expressly consent in writing);
and (B) the highest Annual Bonus paid to the Employee by the Company within the
three (3) years preceding termination of employment or, if higher, the target
Annual Bonus in the year in which the Date of Termination occurs;     (iv)   All
stock options, restricted stock, performance shares and other equity-based
awards granted by the Company prior to the Effective Date (collectively, the
“Prior Equity Awards”) and all stock options, restricted stock and other
equity-based incentive awards granted by the Company on or following the
Effective Date (the “New Equity Awards”) that are outstanding but not vested as
of the Date of Termination shall become immediately vested and/or paid or
settled, as the case may be, unless the New Equity Awards are based upon
satisfaction of performance criteria, in which case, they will only vest
pursuant to their express terms; provided, however, that notwithstanding the
foregoing, any such Prior Equity Awards or New Equity Awards that constitute a
non-qualified deferred compensation arrangement within the meaning of Code
Section 409A shall be paid or settled on the earliest date following the Date of
Termination that does not result in a violation of or penalties under Code
Section 409A;     (v)   Any life insurance coverage provided by the Company
shall terminate at the same time as life insurance coverage would normally
terminate for any other employee that terminates employment with the Company,
and the

6



--------------------------------------------------------------------------------



 



      Employee shall have the right to convert that life insurance coverage to
an individual policy under the regular rules of the Company’s group policy. In
addition, as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination, the Company shall pay the Employee a lump sum
cash payment equal to thirty-six monthly life insurance premiums based on the
monthly premiums that would be due assuming that the Employee had converted the
Company’s life insurance coverage that was in effect on the Notice of
Termination into an individual policy; and     (vi)   As long as the Employee
pays the full monthly premiums for COBRA coverage, the Company shall provide the
Employee and, as applicable, the Employee’s eligible dependents with continued
medical and dental coverage, on the same basis as provided to the Company’s
active executives and their dependents until the earlier of: (i) three (3) years
after the Date of Termination; or (ii) the date the Employee is first eligible
for medical and dental coverage (without pre-existing condition limitations)
with a subsequent employer. In addition, as soon as practicable, but not later
than the sixty-fifth (65th) day after the Date of Termination, the Company shall
pay the Employee a lump sum cash payment equal to thirty-six monthly medical and
dental COBRA premiums based on the level of coverage in effect for the Employee
(e.g., employee only or family coverage) on the Date of Termination.

  (b)   Termination by Company for Cause and by Employee without Good Reason. If
the Employee’s employment is terminated during the Employment Term by the
Company for Cause or by the Employee without Good Reason, the Company shall pay
the Employee any Accrued Obligations. In addition, the Employee’s Prior Equity
Awards that are outstanding but not vested as of the Date of Termination shall
become immediately vested and/or be paid or settled, as the case may be, as
provided in Section 9(a)(iv) of this Agreement.     (c)   Termination due to
Death or Disability. If the Employee’s employment is terminated during the
Employment Term due to death or Disability, the Company shall pay the Employee
(or to the Employee’s estate or personal representative in the case of death),
as soon as practicable, but not later than the sixty-fifth (65th) day after the
Date of Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual
Bonus based upon the target Annual Bonus Opportunity in the year in which the
Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination; plus (iii) the unpaid
portion of the Annual Base Salary that would have been paid through the
remainder of the Employment Term. In addition, the Employee’s Prior Equity
Awards that are outstanding but not vested as of the Date of Termination shall
become immediately vested and/or be paid or settled, as the case may be, as
provided in Section 9(a)(iv) of this Agreement.

7



--------------------------------------------------------------------------------



 



     10. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     11. Confidential Information. The Employee will occupy a position of trust
and confidence and will have access to and learn substantial information about
the Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of the Company and its affiliates. The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company and/or its affiliates, as
the case may be. The Employee will keep confidential, and will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to the Company’s or its affiliates’ methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will the Employee advise, discuss with or in any
way assist any other person, firm or entity in obtaining or learning about any
of the items described in this section. Accordingly, during the Employment Term
and at all times thereafter the Employee will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will the Employee
utilize any such information, either alone or with others, outside the scope of
the Employee’s duties and responsibilities with the Company and its affiliates.
     12. Non-Competition.

  (a)   During Employment Term. During the Employment Term, the Employee will
devote such business time, attention and energies reasonably necessary to the
diligent and faithful performance of the services to the Company and its
affiliates, and will not engage in any way whatsoever, directly or indirectly,
in any business that is a direct competitor with the Company’s or its
affiliates’ principal business, nor solicit customers, suppliers or employees of
the Company or affiliates on behalf of, or in any other manner work for or
assist any business which is a direct competitor with the Company’s or its
affiliates’ principal business. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work performed as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.     (b)   After Employment Term. The parties acknowledge that the
Employee will acquire substantial knowledge and information concerning the
business of the Company and its affiliates as a result of employment. The
parties further acknowledge that the scope of business in which the Company and
its affiliates are engaged as of the Effective Date is national and very
competitive and one in which few companies can successfully compete. Competition
by the Employee in that business after the Employment Term would severely injure
the Company and its affiliates. Accordingly, for a period of one (1) year after
the Employee’s

8



--------------------------------------------------------------------------------



 



      employment terminates for any reason whatsoever, except as otherwise
stated herein below, the Employee agrees: (1) not to become an employee,
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with the Company or its affiliates in their
principal products and markets; and (2), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or an affiliate.
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Subsection (b) if the
Employee’s employment is terminated by the Company without Cause.     (c)  
Exclusion. Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this section: (i) Fidelity National Financial, Inc., its affiliates
or their successors; (ii) Lender Processing Services Inc., its affiliates or
their successors; or (iii) Fidelity National Information Services, Inc., its
affiliates or their successors, if this Agreement is assumed by a third party as
contemplated herein.

     13. Return of Company Documents. Upon termination of the Employment Term,
the Employee shall return immediately to the Company all records and documents
of or pertaining to the Company or its affiliates and shall not make or retain
any copy or extract of any such record or document, or any other property of the
Company or its affiliates.
     14. Improvements and Inventions. Any and all improvements or inventions
that the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and not
produced within the scope of the Employee’s employment hereunder, shall be the
sole and exclusive property of the Company. The Employee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
     15. Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by the Employee, the Company shall have the right, among other rights,
to damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. Notwithstanding any termination of this
Agreement or the Employee’s employment, Section 9 shall remain in effect until
all obligations and benefits resulting from a termination of the Employee’s
employment during the Term are satisfied. In addition, Sections 10 through 26
shall survive the termination of this Agreement or the Employee’s employment and
shall remain in effect for the periods specified therein or, if no period is
specified, until all obligations thereunder have been satisfied. Nothing in this

9



--------------------------------------------------------------------------------



 



Agreement shall in any way limit or exclude any other right granted by law or
equity to the Company.
     16. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment, distribution or other benefit under
this Agreement (other than due to the Employee’s death), the Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release shall not apply to the Employee’s rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, the Company must provide the Employee with the form
of release no later than seven (7) days after the Date of Termination and the
release must be signed by the Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
     17. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by the Employee as the result of employment by another employer, by retirement
benefits or otherwise.
     18. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including
without limitation the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
     19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     20. Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions

10



--------------------------------------------------------------------------------



 



by operation of law. This Agreement shall be binding upon and inure to the
benefit of the parties and their permitted successors or assigns.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     22. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs and litigation expenses, all as
determined by the court and not a jury, and such payment shall be made by the
non-prevailing party within sixty (60) days of the date the right to the payment
amount is so determined; provided, however, that following the Employees
termination of employment with the Company, if any party finds it necessary to
employ legal counsel or to bring an action at law or other proceedings against
the other party to interpret or enforce any of the terms hereof, the Company
shall pay (on an ongoing basis) to the Employee to the fullest extent permitted
by law, all legal fees, court costs and litigation expenses reasonably incurred
by the Employee or others on the Employee’s behalf (such amounts collectively
referred to as the “Reimbursed Amounts”); provided, further, that the Employee
shall reimburse the Company for the Reimbursed Amounts if it is determined that
a majority of the Employee’s claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from the Employee. The rights under
this section shall survive the termination of employment and this Agreement
until the expiration of the applicable statute of limitations.
     23. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     24. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To the Company:

11



--------------------------------------------------------------------------------



 



Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
     To the Employee:
George Scanlon
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     25. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     26. Tax.

  (a)   Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.    
(b)   Section 409A. To the extent applicable, it is intended that this Agreement
and any payment made hereunder shall comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), or an
exemption or exclusion therefrom, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”); provided, that for the
avoidance of doubt, this provision shall not be construed to require a gross-up
payment in respect of any taxes, interest or penalties imposed on the Employee
as a result of Code Section 409A. Any provision that would cause the Agreement
or any payment hereof to fail to satisfy Code Section 409A shall have no force
or effect until amended in the least restrictive manner necessary to comply with
Code Section 409A, which amendment may be retroactive to the extent permitted by
Code Section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of Code Section 409A. In no event may the
Employee, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall reimbursements by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Employee shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is

12



--------------------------------------------------------------------------------



 



      obligated to pay or provide in any other calendar year; (iii) the
Employee’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Employee’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date). To
the extent the Employee is a “specified employee,” as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations and other guidance promulgated
thereunder and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable, distributable
or settled during the six (6) month period after separation from service, will
be made during such six (6) month period, and any such payment, distribution or
benefit will instead be paid, distributed or settled on the first business day
after such six (6) month period; provided, however, that if the Employee dies
following the Date of Termination and prior to the payment, distribution,
settlement or provision of the any payments, distributions or benefits delayed
on account of Code Section 409A, such payments, distributions or benefits shall
be paid or provided to the personal representative of the Employee’s estate
within 30 days after the date of the Employee’s death. The Employee acknowledges
that he has been advised to consult with an attorney and any other advisors of
the Employee’s choice prior to executing this Agreement, and the Employee
further acknowledges that, in entering into this Agreement, he has not relied
upon any representation or statement made by any agent or representative of the
Company or its affiliates that is not expressly set forth in this Agreement,
including, without limitation, any representation with respect to the
consequences or characterization (including for purpose of tax withholding and
reporting) of the payment of any compensation or benefits hereunder under
Section 409A of the Code and any similar sections of state tax law.     (c)  
Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for the Employee’s benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, employment
with the Company or its subsidiaries or the termination thereof (a “Payment”
and, collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employee may elect for
such Payments to be reduced to one dollar less than the amount that would
constitute a “parachute payment” under Section 280G of the Code (the “Scaled
Back Amount”). Any such election must be in writing and delivered to the Company
within thirty (30) days after the Date of Termination. If the Employee does not
elect to have Payments reduced to the Scaled Back Amount, the Employee shall be
responsible for payment of any Excise Tax resulting from the

13



--------------------------------------------------------------------------------



 



      Payments and the Employee shall not be entitled to a gross-up payment
under this Agreement or any other for such Excise Tax. If the Payments are to be
reduced, they shall be reduced in the following order of priority: (i) first
from cash compensation described in Section 9(a)(iii); (ii) cash compensation
described in Section 9(a)(ii); (iii) cash compensation described in
Section 9(a)(v); (ii) equity compensation described in Section 9(a)(iv) (first
any equity compensation that constitutes deferred compensation subject to
Section 409A and then equity compensation that is not subject to Section 409A),
and then (iii) pro-rated among all remaining payments and benefits. To the
extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to the Employee shall be reduced first.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

                FIDELITY NATIONAL INFORMATION SERVICES, INC.  
 
         
 
  By:   /s/ Ronald D. Cook  
 
         
 
           
 
  Its:   Executive Vice President, General Counsel
and Corporate Secretary  
 
         
 
              GEORGE SCANLON    
 
     
 
  /s/ George Scanlon          

15



--------------------------------------------------------------------------------



 



APPENDIX A
Position Title: Corporate Executive Vice President — Finance
DUTIES AND RESPONSIBILITIES: Reporting to the Chief Financial Officer of the
Company, the Employee’s duties and responsibilities include:

  1.   managing the financial reporting function for the Company;     2.  
ensuring that proper accounting policies, procedures and internal controls are
implemented and maintained to safeguard the assets of the Company and to
ensuring that all financial transactions are recorded in accordance with
Generally Accepted Accounting Principles (GAAP);     3.   implementing changes
in controls and accounting policies to correct deficiencies;     4.   tracking
and monitoring of cost reductions and other synergies associated with mergers
and acquisitions;     5.   supervising the preparation of financial statement on
both a GAAP basis for external users and management reporting for internal
users;     6.   supervising the Company’s communications with shareholders and
manage the Company’s Investor Relations Department to ensure timely and accurate
communication of relevant financial information; and     7.   managing
interactions with independent accountants to ensure compliance with accounting
and reporting procedures and ensure accurate and timely audits and tax filings.

16